


EXHIBIT 10.48

 

Option No.       000096

No. of Shares  300,000

 

WHOLESOME & HEARTY FOODS, INC.

NONQUALIFIED STOCK OPTION

AND

NONQUALIFIED STOCK OPTION AGREEMENT

 

                This Nonqualified Stock Option (the “Option”) is granted
pursuant to this Nonqualified Stock Option Agreement (the “Agreement”) executed
by and between Wholesome & Hearty Foods, Inc., an Oregon corporation (the
“Company”), and Lyle G. Hubbard (the “Optionee”), effective April 14, 1996. 
This Agreement and the Option evidenced hereby shall not be construed to be
granted under or subject in any way to the Company’s 1992 Amended and Restated
Combination Stock Option Plan (the “1992 Plan”).

 

NOW, THEREFORE, THE COMPANY AND THE OPTIONEE COVENANT AND AGREE AS FOLLOWS:

 

                1.             Number of Shares Subject to Option and Option
Price.  The Company hereby grants to the Optionee a nonqualified stock option to
purchase from the Company 300,000 shares of the no par value common stock of the
Company (the “Common Stock”) at an exercise price of $8.69 per share (the
“Option Price”).  The Option is exercisable upon the terms and conditions
contained herein.

 

                2.             Additional Terms of the Option.  The Option shall
have the following terms:

 

                                2.1           The effective date of the grant of
the Option shall be the date first set forth above.

 

                                2.2                                 The Option
shall vest as follows:

 

 

 

 

Cumulative

Date

 

Shares

 

 

 

April 14, 1996

 

60,000

 

 

 

April 14, 1997

 

60,000

 

 

 

April 14, 1998

 

60,000

 

 

 

April 14, 1999

 

60,000

 

 

 

April 14, 2000

 

60,000

 

 

 

 

Page 1- NONQUALIFIED STOCK OPTION AGREEMENT

--------------------------------------------------------------------------------


 

                The foregoing vesting schedule notwithstanding, this Option
shall immediately vest as to any Option shares that have not then become vested
upon:

 

(i)            the termination of the employment of the Optionee by the Company
without Cause (as such term is defined in the Employment Agreement, dated April
14, 1996, between the Company and Optionee), or as a result of the Optionee’s
death or disability; or

 

(ii)           a “Change in Control” of the Company, which for the purposes
hereof shall be deemed to have occurred upon the earlier of:

 

(a)           the date that any “person” (as that term is defined in Sections
3(a)(9) and 13(d)(3) of the Securities Exchange Act of 1934, as amended (the
“Act”)), other than a trustee or other fiduciary holding securities under an
employee benefit plan of the company, becomes a beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding securities; or

 

(b)           the date of any annual or special meeting of stockholders at which
a majority of the directors then elected are not individuals nominated by the
Company’s then incumbent Board; or

 

 

(c)           the date of approval by the stockholders of the Company of a plan
of merger or consolidation of the Company in which such stockholders will not
hold at least 75% of the combined voting power of the resulting entity
immediately following such merger or consolidation, or the approval by the
stockholders of the Company of a plan of complete liquidation of the Company or
an agreement for the sale of substantially all of the Company’s assets.

 

2.3           The Option shall expire on the earlier of April 13, 2006, or five
years from the effective date of Optionee’s termination of employment with the
Company (the “Expiration Date”).

 

2.4           To the extent vested, the Option may be exercised in whole or in
part at any time and from time to time prior to the Expiration Date; provided,
however, that in the event the Optionee shall voluntarily terminate his
employment with the Company prior to April 14, 1997, this Option shall
automatically terminate and any shares of Common Stock acquired by the Optionee
pursuant to the exercise of this Option shall be sold back to the Company at the
exercise price specified in Section 1 above.

 

2.5           The Option must be exercised, if at all, as to a whole number of
shares.

 

 

Page 2- NONQUALIFIED STOCK OPTION AGREEMENT

--------------------------------------------------------------------------------


 

 

2.6             The vesting of this Option shall cease and its exercise shall be
limited to that number of shares (including any and all shares that become
vested on the effective date of the Optionee’s termination of employment) that
were immediately exercisable by the Optionee as of the effective date of the
Optionee’s termination of employment with the Company.

 

                3.             Exercise of the Option; Delivery of Certificates.

 

                                3.1           The Option may be exercised only
in accordance with the terms and conditions of  Section 2 above and by:

 

                                                                               
3.1.1        delivery to the Company of a form of Intent to Exercise (attached
hereto as Exhibit A) and a form of Exercise Request (attached hereto as Exhibit
B) specifying the number of shares of Common Stock for which the exercise is to
be effective;

 

                                                                               
3.1.2        tendering full payment of the Option Price for such shares either
by Optionee or Optionee’s designated broker; and

 

                                                                               
3.1.3        tendering to the Company either by Optionee or Optionee’s
designated broker, or otherwise making arrangements satisfactory to the Company,
of any amounts that the Company determines must be withheld for federal and
state tax purposes as the result of the exercise of the Option and the issuance
of shares hereunder.

 

                                3.2           Payment of the Option Price and
tax withholding amounts shall be made:

 

                                                                               
3.2.1        In lawful money of the United States in cash or by certified or
cashier’s check;

 

                                                                               
3.2.2        Through delivery by the Optionee or withholding by the Company, as
designated by the Optionee, of shares of the Company’s Common Stock having a
fair market value as of the date of exercise equal to the Option Price plus the
amounts that the Company determines must be withheld from the Optionee for
federal and state tax purposes in connection with exercise of the Option; or

 

                                                3.2.3        By a combination of
Sections 3.2.1 and 3.2.2 above.

 

                                3.3           Within a reasonable time after its
receipt of the Optionee’s form of Intent to Exercise and form of Exercise
Request, the Company shall deliver to the Optionee or Optionee’s designated
broker a certificate or letter of electronic transfer instructions (“DWAC’’) for
the shares of Common Stock for which exercise of the Option was effective.

 

 

Page 3- NONQUALIFIED STOCK OPTION AGREEMENT

--------------------------------------------------------------------------------


 

 

                4.             Transferability of the Option.

 

                                4.1           Except as otherwise provided in
this Section 4, no Option shall be transferred to or exercised by any person
other than the Optionee to whom such Option was originally granted.

 

                                4.2           In the event of the Optionee’s
death, any Options held by the Optionee shall pass to the person or persons
entitled thereto pursuant to the will of the Optionee or the applicable laws of
descent and distribution (such person or persons are sometimes herein referred
to collectively as the “Qualified Successor” of the Optionee), and shall be
exercisable in full by the Qualified Successor in accordance with the terms of
this Agreement.

 

                                4.3           In the event a guardian (the
“Guardian”) is appointed for the Optionee due to the Optionee’s disability, as
defined in Section 22(e)(3) of the Internal Revenue Code of 1986, as amended
(the “Code”), the Option shall be exercisable by the Guardian until the earlier
of the Expiration Date or one (1) year following (i) the date of termination of
employment of the Optionee if the Optionee was employed by the Company or a
subsidiary of the Company when such disability arose or (ii) the date of
appointment of the Guardian if the Optionee was not employed by the Company or a
subsidiary of the Company when such disability arose.

 

                                4.4           If the Optionee has become
disabled, as defined in Section 22(e)(3) of the Code, and thereafter dies before
the Option terminates, the Option shall pass to the Qualified Successor of the
Optionee, and shall be exercisable by the Qualified Successor until the
expiration of the period specified in Section 4.3 above.

 

                                4.5           In the event that a qualified
domestic relations order, as defined by Section 414(p) of the Code or Title I of
the Employee Retirement Income Security Act or the rules thereunder, mandates
the transfer of the Option, the Option shall pass to the person or persons
entitled thereto pursuant to the order (“Domestic Relations Successor”), and
shall be exercisable by such person or persons in accordance with the terms of
the Agreement.  Hereinafter, all references to a Qualified Successor shall
include a Domestic Relations Successor.

 

                5.             Adjustments to Option.

 

                                5.1           If there is a material alteration
in the capital structure of the Company on account of a reorganization, merger,
recapitalization, exchange of shares, stock split, reverse stock split, stock
dividend, or otherwise, the Executive Personnel and Compensation Committee of
the Board of Directors (the “Committee”) shall make such adjustments to this
Agreement and to the Option as the Committee determines to be appropriate and
equitable under the circumstances.  Such adjustments may include, without
limitation, (a) a change in the number or kind of shares of stock of the Company
covered by the Option and (b) a change in the Option Price payable per share;
provided, however, that the aggregate Option Price applicable to the unexercised
portion of the Option shall not be altered, it being intended that any
adjustments shall apply only to the price per share and the number of shares
subject to the Option.  For purposes of this Section 5.1, neither (i) the
issuance of additional shares of stock of the Company in exchange for adequate
consideration (including services), nor (ii) the conversion of preferred shares
of the Company or any other instrument convertible into Common Stock, shall be
deemed material alterations of the capital structure of the Company.

 

 

Page 4- NONQUALIFIED STOCK OPTION AGREEMENT

--------------------------------------------------------------------------------


 

 

5.2  Subject to the giving of notice pursuant to Section 5.3, the Option granted
shall terminate upon the earlier of the occurrence of (a) the dissolution or
liquidation of the Company; (b) a reorganization, merger, or consolidation of
the Company with one or more corporations as a result of which, immediately
following such reorganization, merger or consolidation, the shareholders of the
Company as a group will hold less than a majority of the outstanding capital
stock of the surviving corporation, including such reorganizations, mergers or
consolidations where the Company will not be the surviving corporation; (c) the
sale of all or substantially all of the assets of the Company; or (d) upon the
occurrence of an event whereby any person or entity, including any “beneficial
owner” as defined or used in Section 13(d)(3) of the Exchange Act, acquires
Common Stock representing fifty percent (50%) or more of the combined voting
power of the voting securities of the Company (collectively the “Terminating
Events” and individually a “Terminating Event”).

 

5.3           The Company shall give notice to the Optionee or, if applicable,
the Qualified Successor or Guardian of the Optionee, not less than thirty (30)
days prior to the consummation of a Terminating Event, whereupon the Optionee or
the Optionee’s Qualified Successor or Guardian, as applicable, shall have the
right for a period of thirty (30) days following the notice (or until the
Expiration Date, if earlier), to exercise in full or in part the Option, without
regard to any contingent vesting provision to which the Option may have
otherwise been subject, pursuant to Section 2.2 above.  Any portion of the
Option not exercised as of the expiration of this thirty (30) day period shall
immediately terminate without any further action by the Company.

 

                                5.4           Adjustments and determinations
under this Section 5 shall be made by the Committee (upon the advice of
counsel), whose decisions as to what adjustments or determinations shall be
made, and the extent thereof, shall be final, binding, and conclusive.

 

                6.             Conditions Upon Issuance of Shares.

 

                                6.1           Shares shall not be issued
pursuant to the exercise of the Option unless the exercise of the Option and the
issuance and delivery of the shares pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act of
1933, as amended (the “Securities Act”), the Exchange Act, all applicable state
securities laws, and the rules and regulations promulgated thereunder, and the
requirements of any stock exchange or automated quotation system upon which the
shares may then be listed or otherwise traded, and such compliance has been
confirmed by counsel for the Company.

 

 

 

Page 5- NONQUALIFIED STOCK OPTION AGREEMENT

--------------------------------------------------------------------------------


 

 

                                6.2           The Company’s inability to obtain
authority from any regulatory body having jurisdiction over the issuance and
delivery of the shares pursuant to the exercise of the Option, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any shares of Common Stock hereunder, shall relieve the Company of any
liability with respect to the failure to issue or sell such shares.

 

                7.             Warranties and Representations of the Optionee. 
By executing this Agreement, the Optionee accepts the Option and agrees to be
bound by all of the terms of this Agreement.  In addition, the Optionee
acknowledges that exercise of the Option and the sale of the shares of Common
Stock acquired upon exercise thereof may have tax implications as to which the
Optionee should seek the advice of his or her own tax counselor or advisor.

 

                8.             Indemnification by the Optionee.  The Optionee
agrees to indemnify and hold the Company harmless from any loss or damage,
including attorney’s fees or other legal expenses, incurred in the defense or
payment of any claim against the Company resulting from a breach by the Optionee
of the representations, warranties or provisions contained in this Agreement.

 

                9.             No Right to Continued Relationship.  Nothing
herein shall confer upon the Optionee the right to continue as an officer,
employee or consultant of or with the Company, or affect any right, which the
Company may have to terminate its relationship with the Optionee.

 

                10.           Rights as Shareholders.  The Optionee shall have
no rights as a shareholder of the Company on account of the Option or on account
of shares of Common Stock subject hereto until such time as the Company shall
have issued and delivered stock certificates or DWAC to the Optionee.

 

                11.           Further Assurances.  From time to time and upon
request by the Company, the Optionee agrees to execute such additional documents
as the Company may reasonably require in order to effect the purposes of this
Agreement.

 

                12.           Binding Effect.  This Agreement shall be binding
upon the Optionee and the Optionee’s heirs, successors and assigns, including
the Qualified Successor of the Optionee (as that term is defined in Section 4.2
of this Agreement).

 

                13.           Waivers/Modifications.  No waivers, alterations or
modifications of this Agreement shall be valid unless in writing and duly
executed by the party against whom enforcement of such waiver, alteration or
modification is sought.  The failure of any party to enforce any of its rights
against the other party for breach of any of the terms of this Agreement shall
not be construed as a waiver of such rights as to any continued or subsequent
breach.

 

 

 

Page 6- NONQUALIFIED STOCK OPTION AGREEMENT

--------------------------------------------------------------------------------


 

                14.           Governing Law.  This Agreement shall be construed,
administered and enforced in accordance with the laws of the United States, to
the extent applicable hereto, as well as the laws of the State of Oregon.

 

                                IN WITNESS WHEREOF, the parties have executed
this Agreement as of the day and year first above written.

 

WHOLESOME & HEARTY FOODS, INC.:

 

OPTIONEE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ E. Kay Stepp

 

By

/s/ Lyle G. Hubbard

 

E. Kay Stepp

 

 

Lyle G. Hubbard

 

Chairman of the Board

 

 

 

 

 

 

Page 7- NONQUALIFIED STOCK OPTION AGREEMENT

--------------------------------------------------------------------------------


 

Exhibit A

 

Directions to Administrator

please send this form with your

“Exercise Request”

 

if you are exercising your options and SELLING your stock, complete this
section:

Withholding

 

o

 This option is non-qualified: I understand that taxes

must be withheld at specific percentages

Broker To:

 

 

o

 Mail net proceeds

 

 

o

 Hold net proceeds in brokerage account

 

 

if you are exercising your options and HOLDING the stock, complete this section

I wish to hold my stock in certificate form:

 

o

Name & address as they should appear on certificate:

 

(certificates will be mailed to Optionee)

 

 

 

 

I wish to hold my stock in my brokerage account

 

o

(shares will be held electronically for future sale)

 

 

ALL Optionees: please complete this sectio

 

 

Employee Information

 

US Tax ID number (if applicable)

 

 

 

 

Phone Number (required)

 

Extension

 

 

Email Address

 

 

 

 

Broker Name

 

 

 

 

Broker Phone Number

 

 

 

 

Account Number

 

 

 

 

 

 

 

 

 

 

Page 8- NONQUALIFIED STOCK OPTION AGREEMENT

--------------------------------------------------------------------------------


 

Exhibit B

 

Nonqualified Stock Option Exercise Request

Wholesome & Hearty Foods, Inc.

 

I am exercising my Nonqualified Stock Option to purchase shares as indicated
below of Wholesome & Hearty Foods, Inc., Common Stock pursuant to my
Nonqualified Stock Option Agreement, Option No. ____.  Wholesome & Hearty Foods,
Inc. will instruct the transfer agent to deliver my stock to my broker.  It is
my desire to employ the services of my broker for my option exercise as
indicated below.

 

Broker:  Piper Jaffray, Inc. (or other designated broker) will make payment for
the exercise price and all applicable taxes, and in conjunction I direct that
you electronically transfer the shares to them registered in the name of Piper
Jaffray (or other designated broker) for account of the undersigned.  I hereby
grant to Piper Jaffray (or other designated broker) a power coupled with an
interest to effect the intent of this request.

 

Method of Exercise:

o  Same Day Sale  I wish to sell all my shares being exercised today at o the
market price upon approval and acceptance of my application OR o at a limit
price of $______.

 

o  Partial Same Day Sale  I wish to sell a portion of my shares being exercised
today at the then market price and o hold the remaining shares in my account OR
o issue a certificate for the remaining shares in my name.  I understand the
normal margin requirements apply.

 

o  Exercise and Hold  I wish to hold all shares in my account and will direct
the sale at a later time.  I understand the normal margin requirements apply.

 

Grant number

 

 

 

 

 

Total due

or date

 

Number of shares

 

Option price/share

 

Wholesome & Hearty

 

 

 

 

 

 

Foods, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

(not applicable)

 

 

 

 

 

 

 

 

 

 

 

 

 

I understand that once these instructions have been completed, acceptance
granted, and funds forwarded to Wholesome & Hearty Foods, Inc., no changes can
be made regardless of market conditions.  By signing below, I authorize
Wholesome & Hearty Foods, Inc. to act on my behalf in instructing Piper Jaffray
(or other designated broker) to effect the intent of my directions to exercise
my Wholesome & Hearty Foods, Inc.  stock options and/or sell my Wholesome &
Hearty Foods, Inc. stock.

 

Employee Signature:

Employee’s (printed) Name:

Employee Social Security Number:

 

to be completed by administrator:

In connection with the above stock option exercise for
                                shares of Wholesome & Hearty Foods, Inc. Common
Stock, this is inform you that this transaction is being exercised under a
Nonqualified Stock Option Agreement and that the above person is subject to Rule
144.  Our transfer agent will be instructed to deliver the above-mentioned
shares in the name of Piper Jaffray (or other designated broker) pursuant to the
form of Intent to Exercise.

 

For Wholesome & Hearty Foods, Inc.:

Stock Option Administrator:

 

 

Page 9- NONQUALIFIED STOCK OPTION AGREEMENT

--------------------------------------------------------------------------------

